DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments have been fully considered, but they are not persuasive.
i.	Applicant argues that the cited prior art does not teach a sidewall of a reinforcing member that is in contact with an edge of a rear surface of a fingerprint sensor.  The argument is substantiated by alleging that the teaching by the reference Panchawagh et al. (2018/0373913) in Figures 11C, 11D of an outer surface of the edge seal (1115) does not correspond to the claimed sidewall of the reinforcing member, at least due to the edge seal not being relevant to the formation of the air gap (1165).  The Office respectfully disagrees.762.73

The amended claim language “...form an air gap...” establishes a role/function of the reinforcing member, without furnishing structural detail capturing relative positioning/orientation of the air gap and reinforcing member, that Panchawagh allegedly fails to teach.  The same is true regarding the argued lack of relevance of Panchawagh’s edge seal (1115) to the cavity (1165), by virtue of being “...controlled by the spacers...”
Figure 11C of Panchawagh shows a step-like internal structure of the edge seal (1165) – opposite the external diagonal/slanted surface of the edge seal – in which left and right edges of the sensor substrate (1130) underside are nested.  The aforementioned “...nested...” relationship of stepped segments of the edge seal to the sensor substrate, is interpreted to read fairly on the claimed contact of the reinforcing member with the rear surface of the fingerprint sensor.  Interposing opposing (top and bottom) portions of the edge seal (1115) between the mechanical stress isolation layer (1110) and the stiffener (1160) to define a volume enclosing the shown collection of device layers – including the cavity (1160) – is interpreted to read fairly on the claimed air gap being formed by the reinforcing member.
ii.	Applicant argues the allowability of claims depending from those recited the argued language above.  The Office respectfully disagrees.
The argument is moot in view of the maintained rejection of the independent claims, in light of the reasoning above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1 – 5, 7, 9, 10, 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2020/0134278; hereinafter Lee) in view of Panchawagh et al. (2018/0373913; hereinafter Panchawagh).

Regarding claim 1, Lee discloses a display device [0002] comprising: 
a display panel (140 of Figure 1A) including a display area (AA); 
a cover panel (110 of Figure 1B) disposed on a rear surface of the display panel (140), wherein the cover panel includes an opening ([0040]: Removed portion of cushion) corresponding to a sensing area (A1) of the display panel (140); 
a fingerprint sensor (120) disposed on the rear surface of the display panel (140) in the opening of the cover panel, wherein the fingerprint sensor includes a sensor layer ([0040]: Ultrasonic fingerprint sensor disposed where portion of cushion removed).  
Lee does not explicitly disclose the device further comprising a reinforcing member disposed on a rear surface of the fingerprint sensor, wherein the reinforcing member includes a sidewall surrounding the sensor layer while being in contact with an edge of the rear surface of the fingerprint sensor to surround an area of the sensor layer and form an air gap, and a bottom surface that extends from the sidewall and is spaced apart from the sensor layer, wherein a portion of the fingerprint sensor surrounds the sidewall of the reinforcing member in a plan view.  
In the same field of endeavor, Panchawagh discloses a display integrated fingerprint sensor [0002] with analogous teaching of a reinforcing member (Comprising 1115, 1160 of Figure 11C) disposed on a rear surface of the fingerprint sensor (Corresponding to 1130), wherein the reinforcing member includes a sidewall (Comprising 1115) surrounding at least one area of the sensor layer (Comprising at least one of 1135, 1140, 1145) and a bottom surface (Comprising 1160) that extends from the sidewall (Comprising 1115) and is spaced apart (By 1165) from the sensor layer (Comprising at least one of 1135, 1140, 1145).  The substrate (Comprising 1130) is illustrated to extend in a direction (left-right, relative to orientation of the figure) that is greater than and thus surrounds at least a portion of the edge seal (Comprising 1115), when tapering in a direction away from the mechanical stress isolation layer (Comprising 1110).  Leftmost and rightmost sides of layers 1135, 1140, 1145, enclosed by internal left and right edges of 1115 are considered “...surrounded...” analogous to the claimed manner that the reinforcing member surrounds an area of the sensor layer.  Despite being a cross-sectional view, one having ordinary skill in the art would discern this illustration capturing a relationship similarly present in at least a portion of a plan view (In a direction intersecting the plane formed by the surface 442 in Figure 4A).  Positioning the gap/cavity (1165) among device layers between 1110 and 1160, within a volume established by 1115, reads fairly on the claimed air gap being formed by the reinforcement member.  Establishing a gap in the form of the cavity is a measure intended to maximize reflection [0115] and resulting image quality [0127].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified as further comprising a reinforcing member disposed on a rear surface of the fingerprint sensor, wherein the reinforcing member includes a sidewall surrounding the sensor layer while being in contact with an edge of the rear surface of the fingerprint sensor to surround an area of the sensor layer and form an air gap, and a bottom surface that extends from the sidewall and is spaced apart from the sensor layer, wherein a portion of the fingerprint sensor surrounds the sidewall of the reinforcing member in a plan view in view of the teaching of Panchawagh to increase image quality.  

Regarding claim 2, Lee in view of Panchawagh discloses the display device of claim 1.  Lee discloses the device wherein the sensor layer includes an ultrasonic sensor layer [0002].  

Regarding claim 3, Lee in view of Panchawagh discloses the display device of claim 1.  
Lee does not expressly state the device being provided wherein the cover panel includes a support member disposed on a rear surface of the reinforcing member to support the reinforcing member.  
However, Panchawagh’s fingerprint sensor [0002] provides the option of forming an electrical shield on the back of the fingerprint sensor and sensor housing [0115] to provide structural protection [0113].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein the cover panel includes a support member disposed on a rear surface of the reinforcing member to support the reinforcing member in view of the teaching of Panchawagh to provide structural protection.  

Regarding claim 4, Lee in view of Panchawagh discloses the display device of claim 3.  
Lee does not expressly state the device being provided wherein the support member is a plate-shaped member in direct contact with the rear surface of the reinforcing member.  
However, Panchawagh’s fingerprint sensor [0002] provides the option of forming an electrical shield on the back of the fingerprint sensor and sensor housing [0115] to provide structural protection [0113].  An example is shown in Figure 11E (1175), shown formed flush with adjacent feature surface (1110), elsewhere described as relatively “...thin...” [0100], is considered plate-like in shape.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein the support member is a plate-shaped member in direct contact with the rear surface of the reinforcing member in view of the teaching of Panchawagh to provide structural protection.  


Regarding claim 5, Lee in view of Panchawagh discloses the display device of claim 3.  
Lee does not expressly state the device being provided wherein the support member is a metal plate.  
However, Panchawagh’s fingerprint sensor [0002] provides the option of using foil made from copper [0100] to form an electrical shield on the back of the fingerprint sensor and sensor housing [0115] for structural protection [0113].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein the support member is a metal plate in view of the teaching of Panchawagh for structural protection.  

Regarding claim 7, Lee in view of Panchawagh discloses the display device of claim 1.  
Lee does not expressly state the device being provided wherein the sidewall of the reinforcing member surrounds one or more side surfaces of the sensor layer.  
However, Panchawagh’s fingerprint sensor [0002] disposes the sidewall of the reinforcing member (Figure 11C: Comprising 1115) surrounds one or more side surfaces of the sensor layer (Comprising at least one of 1135, 1140, 1145).  This is among the measures by which reflection [0115] and resulting image quality [0127] are increased.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein the sidewall of the reinforcing member surrounds one or more side surfaces of the sensor layer, in view of the teaching of Panchawagh to increase image quality.  


Regarding claim 9, Lee in view of Panchawagh discloses the display device of claim 1.  
Lee does not expressly state the device being provided wherein the reinforcing member is configured with a plurality of sub-reinforcing members that are separated from each other and disposed in a distributed manner on the rear surface of the fingerprint sensor.  
However, Panchawagh’s fingerprint sensor [0002] comprises analogous teachings of the reinforcing member (1160 of Figure 11C) is disposed in a distributed manner on the rear surface of the fingerprint sensor (Corresponding to 1130).  By this description of the sensor [0115] interpreted as a single instance of the plurality forming an array (745 of Figure 7; [0084]), features of which the single instance is comprised are interpreted to be repeated to form the array.  Among said features is analogous teaching of the reinforcing member, which when repeated in array form, are respectively interpreted to correspond to analogous teachings of separated sub-reinforcing members.  This is a measure intended to maximize reflection [0115] and resulting image quality [0127].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein the reinforcing member is configured with a plurality of sub-reinforcing members that are separated from each other and disposed in a distributed manner on the rear surface of the fingerprint sensor in view of the teaching of Panchawagh to increase image quality.  


Regarding claim 10, Lee in view of Panchawagh discloses the display device of claim 1.  
Lee does not explicitly disclose the device wherein a width of a bottom surface of the reinforcing member is less than a width of a base layer of the fingerprint sensor and the bottom surface of the reinforcing member is disposed in a plane view area in which the fingerprint sensor is disposed.  
In the same field of endeavor, Panchawagh discloses a fingerprint sensor [0002] wherein a width of a bottom surface of the reinforcing member (Comprising 1160 of Figure 11C) is less than a width of a base layer of the fingerprint sensor (Comprising 1130) and the bottom surface of the reinforcing member is disposed in a plane view area in which the fingerprint sensor is disposed (i.e. the planes of 1130 and 1160 are parallel).  This is among the measures by which reflection [0115] and resulting image quality [0127] are increased.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein a width of a bottom surface of the reinforcing member is less than a width of a base layer of the fingerprint sensor and the bottom surface of the reinforcing member is disposed in a plane view area in which the fingerprint sensor is disposed, in view of the teaching of Panchawagh, to increase image quality.  

Regarding claim 14, Lee in view of Panchawagh discloses the display device of claim 1.  Lee discloses the device wherein the fingerprint sensor (120 of Figure 1B) is disposed in the display area when viewed on a plane (A1 aligned with edges of 120; see positioning within AA, in Figure 1A).  

Regarding claim 15, Lee in view of Panchawagh discloses the display device of claim 1.  
Lee does not expressly state the device being provided wherein a space in which the air gap is formed is disposed between the sensor layer and the reinforcing member.  
However, Panchawagh’s fingerprint sensor [0002] provides an analogous teaching of a space in which an air gap (1165 of Figure 11C) is formed is disposed between the sensor layer (Comprising at least one of 1135, 1140, 1145) and the reinforcing member (1160).  These are among the measures by which reflection amount [0115] and the resulting image quality [0127] may be increased.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein a space in which an air gap is formed is disposed between the sensor layer and the reinforcing member in view of the teaching of Panchawagh to increase image quality.  

Regarding claim 16, Lee in view of Panchawagh discloses the display device of claim 1.  Lee discloses the device wherein the display area includes a flexible bending area [0009].  

Regarding claim 17, Lee discloses a display device [0002] comprising: 
a display panel (140 of Figure 1A) including a display area (AA); 
a cover panel (110 of Figure 1B) disposed on a rear surface of the display panel (140), the cover panel including an opening ([0040]: Removed portion of cushion) corresponding to a sensing area (A1) of the display panel (140); 
a fingerprint sensor (120) disposed on the rear surface of the display panel (140) in the opening of the cover panel, wherein the fingerprint sensor includes a sensor layer ([0040]: Ultrasonic fingerprint sensor disposed where portion of cushion removed).  
Lee does not explicitly disclose the device further comprising a reinforcing member including a sidewall and a bottom surface, wherein the sidewall is disposed on a rear surface of the fingerprint sensor around the sensor layer while being in contact with an edge of the rear surface of the fingerprint sensor to surround an area of the sensor layer, and the bottom surface extends from the sidewall forming an air gap between the sensor layer and the bottom surface, wherein a portion of the fingerprint sensor surrounds the sidewall of the reinforcing member in a plan view.  
In the same field of endeavor, Panchawagh discloses a display integrated fingerprint sensor [0002] with analogous teaching of a reinforcing member (Comprising 1115, 1160 of Figure 11C) disposed on a rear surface of the fingerprint sensor (Corresponding to 1130), wherein the reinforcing member includes a sidewall (Comprising 1115) surrounding at least one area of the sensor layer (Comprising at least one of 1135, 1140, 1145) and a bottom surface (Comprising 1160) that extends from the sidewall (Comprising 1115) and is spaced apart (By 1165) from the sensor layer (Comprising at least one of 1135, 1140, 1145).  The substrate (Comprising 1130) is illustrated to extend in a direction (left-right, relative to orientation of the figure) that is greater than and thus surrounds at least a portion of the edge seal (Comprising 1115), when tapering in a direction away from the mechanical stress isolation layer (Comprising 1110).  Leftmost and rightmost sides of layers 1135, 1140, 1145, enclosed by internal left and right edges of 1115 are considered “...surrounded...” analogous to the claimed manner that the reinforcing member surrounds an area of the sensor layer.  Despite being a cross-sectional view, one having ordinary skill in the art would discern this illustration capturing a relationship similarly present in at least a portion of a plan view (In a direction intersecting the plane formed by the surface 442 in Figure 4A).  Positioning the gap/cavity (1165) among device layers between 1110 and 1160, within a volume established by 1115, reads fairly on the claimed air gap being formed by the reinforcement member.  Establishing a gap in the form of the cavity is a measure intended to maximize reflection [0115] and resulting image quality [0127].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified as further comprising a reinforcing member including a sidewall and a bottom surface, wherein the sidewall is disposed on a rear surface of the fingerprint sensor around the sensor layer while being in contact with an edge of the rear surface of the fingerprint sensor to surround an area of the sensor layer, and the bottom surface extends from the sidewall forming an air gap between the sensor layer and the bottom surface, wherein a portion of the fingerprint sensor surrounds the sidewall of the reinforcing member in a plan view in view of the teaching of Panchawagh to increase image quality.  

Method claim 18 is rejected as reciting limitations similar to those recited in device claim 17.

ii.	Claims 6, 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Panchawagh as applied to claim 1 above, and further in view of Buchan (2017/0364726; hereinafter Buchan).

Regarding claim 6, Lee in view of Panchawagh discloses the display device of claim 1.  
Lee does not disclose the device wherein the sidewall of the reinforcing member is disposed on an edge area of the rear surface of the fingerprint sensor and the reinforcing member is spaced apart from the sensor layer at a distance of at least 1 pm.  
In the same field of endeavor, Buchan discloses a fingerprint sensor [0002] wherein the sidewall of the reinforcing member (3102 of Figure 31) is disposed on an edge area of the rear surface of the fingerprint sensor (Comprising 202; example of leftmost portion thereof) and the reinforcing member is spaced apart (605) from the sensor layer (Comprising at least one of 204, 208) at a distance of at least 1 pm ([0091]: 0.05 micrometer or larger).  This structure is among the measures by which device form factor may be reduced, while also reducing imagery interference [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein the sidewall of the reinforcing member is disposed on an edge area of the rear surface of the fingerprint sensor and the reinforcing member is spaced apart from the sensor layer at a distance of at least 1 pm in view of the teaching of Buchan to reduce both device form factor and imagery interference.  


Regarding claim 8, Lee in view of Panchawagh discloses the display device of claim 1.  
Lee in view of Panchawagh does not explicitly disclose the device wherein the sidewall of the reinforcing member includes at least one opening and at least partially surrounds one or more side surfaces of the sensor layer.  
In the same field of endeavor, Buchan discloses a fingerprint sensor ([0002]; Figure 30) wherein the sidewall of the reinforcing member (3002) includes at least one opening and at least partially surrounds one or more side surfaces of the sensor layer (Fourth side accessibility [0119] interpreted as corresponding to vertical segment of 3002 present and surround some, but not all sides of 204, 208).  This is among the measures by which device form factor may be reduced, while also reducing imagery interference [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein the sidewall of the reinforcing member includes at least one opening and at least partially surrounds one or more side surfaces of the sensor layer in view of the teaching of Buchan to reduce both device form factor and imagery interference.  

Regarding claim 11, Lee in view of Panchawagh discloses the display device of claim 1.  
Lee in view of Panchawagh fails to explicitly discloses the device wherein an area of a bottom surface of the reinforcing member is greater than an area of the sensor layer and the bottom surface of the reinforcing member is disposed in a plane view area including a sensing area in which the sensor layer is disposed.  

In the same field of endeavor, Buchan discloses a fingerprint sensor ([0002]; Figure 31) wherein an area of a bottom surface of the reinforcing member is greater than an area of the sensor layer (Bottommost surface of 3102 parallel to opposite and topmost surface of 201, extending a distance in left-right direction greater than the span of 204, 208) and the bottom surface of the reinforcing member is disposed in a plane view area including a sensing area in which the sensor layer is disposed (Cross-sectional view of bottommost surface of 3102, interpreted to communicate a plane extending parallel1 to and offset from a plane including 204, 208).  This is among the measures by which device form factor may be reduced, while also reducing imagery interference [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein an area of a bottom surface of the reinforcing member is greater than an area of the sensor layer and the bottom surface of the reinforcing member is disposed in a plane view area including a sensing area in which the sensor layer is disposed in view of the teaching of Buchan to reduce both device form factor and imagery interference.  

Regarding claim 12, Lee in view of Panchawagh discloses the display device of claim I.  
Lee in view of Panchawagh fails to explicitly disclose the device wherein a bottom surface of the reinforcing member extends up to a peripheral area of the opening and a width of the bottom surface of the reinforcing member is greater than a width of the opening of the cover panel.  
In the same field of endeavor, Buchan discloses a fingerprint sensor ([0002]; Figure 31) wherein a bottom surface of the reinforcing member (Bottommost surface of 3102, opposite topmost surface of 201) extends up to a peripheral area of the opening (Innermost right and left surfaces of respective left and right segments of 2904) and a width of the bottom surface of the reinforcing member is greater than a width of the opening of the cover panel (Aforementioned bottommost surface of 3102 extending distance in left-right direction beyond opening in inner right and left surfaces of left and right segments of 2904).  This is among the measures by which device form factor may be reduced, while also reducing imagery interference [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein a bottom surface of the reinforcing member extends up to a peripheral area of the opening and a width of the bottom surface of the reinforcing member is greater than a width of the opening of the cover panel in view of the teaching of Buchan to reduce both device form factor and imagery interference.  


iii.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LPB as applied to claim 12 above, and further in view of Lee et al. (2019/0147214; hereinafter Dongeun).

Regarding claim 13, LPB discloses the display device of claim 12.  
LPB fails to explicitly discloses the device wherein the cover panel includes a support member disposed at a lower end portion of the cover panel and the support member has an opening corresponding to the reinforcing member.  
In the same field of endeavor, Dongeun discloses a fingerprint sensor [0002] wherein the cover panel includes a support member (105 of Figure 6) disposed at a lower end portion of the cover panel (Comprising at least additional layers 151b, 151c) and the support member has an opening corresponding to the reinforcing member (1452, 1455 resting in segment of 105 with which gap below 151b, 151c is formed).  This is among the measures by which a fingerprint sensor may be more favorable integrated within display structure [0005].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein the cover panel includes a support member disposed at a lower end portion of the cover panel and the support member has an opening corresponding to the reinforcing member in view of the teaching of Dongeun to more effectively integrate a fingerprint sensor within display structure.  


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Yang et al. (2018/0330141) discloses a flexible display comprising a fingerprint sensor within a support frame ([0004]; Figure 2);
Kim et al. (2016/0350575) discloses an electronic device comprising a fingerprint sensor ([0002]; Figure 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In a direction into and out of the page of the figure.